Hunt, J.,
delivered tbe opinion of tbe court:
There is no defense to tbe claimant’s demand upon tbe merits; and we are givái to understand that it would have been paid without resorting to this suit if tbe appropriation out of which it was payable bad not lapsed and tbe balance been covered into tbe Treasury under tbe provisions of § 3691 of tbe Revised Statutes.
*247This court bas held repeatedly that tbe absence of an appropriation constitutes no bar to tbe recovery of a judgment in cases where tbe liability of tbe government bas been established (Briggs’s Case, Collins’s Case, ante, pp. 22, 48.)
Tbe counsel for tbe government very properly yields to tb deliberate views of tbe court repeatedly expressed on this subject, and we find no difficulty in giving judgment in favor of tbe claimant.
It is therefore ordered, adjudged, and decreed that there b judgment in favor of tbe claimant for tbe sum of $4,141.33.